                                           1
                                           2
                                           3
                                           4
                                           5
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           6
                                           7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9   FINJAN, INC.,                                          No. C 17-05659 WHA
                                          10                  Plaintiff,
For the Northern District of California




                                                                                                      ORDER ON MOTION FOR RELIEF
                                          11     v.                                                   FROM NONDISPOSITIVE
    United States District Court




                                                                                                      PRETRIAL ORDER RE MOTION TO
                                          12   JUNIPER NETWORKS, INC.,                                QUASH AND ADMINISTRATIVE
                                                                                                      MOTION TO FILE UNDER SEAL
                                          13                  Defendant.
                                                                                          /
                                          14
                                          15          On June 6, per the discovery referral in this action, Magistrate Judge Thomas Hixson
                                          16   denied defendant Juniper Network, Inc.’s motion to quash plaintiff Finjan, Inc.’s noticed
                                          17   deposition of Shlomo Touboul (Finjan’s founder and named inventor of certain patents-in-
                                          18   suit). Juniper now moves for relief from that order regarding the interpretation of paragraph
                                          19   32(b) of the undersigned’s Supplemental Order To Order Setting Initial Case Management
                                          20   Conference In Civil Cases pursuant to Civil Local Rule 72 (Dkt. No. 544). Finjan opposes
                                          21   thereto (Dkt. No. 556). The motion is GRANTED to the extent stated below.
                                          22          Under FRCP 72, a district judge considering timely objections to a magistrate judge’s
                                          23   nondispositive order must defer to the order unless it is “clearly erroneous or contrary to law.”
                                          24   Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991). “The reviewing
                                          25   court may not simply substitute its judgment for that of the deciding court.” Ibid. (citing
                                          26   United States v. BNS Inc., 858 F.2d 456, 464 (9th Cir. 1988)).
                                          27          Juniper argued before Judge Hixson that, inter alia, Finjan’s deposition of Touboul
                                          28   would put Finjan above its 10-deposition limit imposed by Rule 30. At that point, Finjan
                                               indisputably had already deposed eight individual witnesses. Finjan had also additionally
                                           1   deposed two Rule 30(b)(6) witnesses, with each deposition lasting less than three and a half
                                           2   hours. Judge Hixson ruled that, under the undersigned’s standing order, these latter two
                                           3   depositions did not count toward the deposition limit and thus Finjan could depose Touboul
                                           4   (Dkt. No. 518 at 2). In so holding, the discovery order looked to paragraph 32(b) of the
                                           5   standing order, which stated as follows (Standing Order ¶ 32(b) (emphasis added)):
                                           6              (b) Each witness-designee deposed for one half-day or more in a FRCP
                                                          30(b)(6) deposition shall count as a single deposition for purposes of the
                                           7              deposition limit under FRCP 26 or under any case management order
                                                          setting a limit on the number of depositions. A corporate designee may,
                                           8              immediately after being deposed on the stated subject, be deposed in his or
                                                          her individual capacity. Both such sessions shall count together as a
                                           9              single deposition (although they should be separately transcribed). If two
                                                          designees, to take another example, are interrogated, each for one half-day
                                          10              or more, then they count as two depositions.
For the Northern District of California




                                          11   Because the two depositions at issue each lasted just under three and a half hours, Judge
    United States District Court




                                          12   Hixson interpreted the standing order to mean that neither of those two depositions counted at
                                          13   all as a single deposition for the purposes of the deposition limit (ibid.). He further looked to
                                          14   paragraph 32(a) of the standing order, which limited parties to 10 subject matters for the entire
                                          15   case, to overrule Juniper’s concern that this reading of the standing order could lead to a large
                                          16   numbers of short 30(b)(6) depositions (ibid.).
                                          17          Juniper now argues that Judge Hixson failed to combine the total amount of time Finjan
                                          18   spent deposing the two witnesses for purposes of the deposition limit (Dkt. No. 544 at 1–2). It
                                          19   contends that Judge Hixson’s interpretation of paragraph 32(b) of the standing order allows for
                                          20   an excessive number of additional short Rule 30(b)(6) depositions, none of which would count
                                          21   towards the deposition limit (id. at 2–3). This order agrees. The combination of the Rule
                                          22   30(b)(6) depositions in this manner is hardly “arbitrary” or “illogical,” as Finjan contends
                                          23   (Dkt. No. 556 at 2). Rather, as Juniper points out, a limit of over thirty hours of Rule 30(b)(6)
                                          24   testimony that do not count towards the 10-deposition limit simply because each testimony
                                          25   lasted just short of three and a half hours, even if within the 10-subject matter limit, fails to
                                          26   provide a meaningful limit under these circumstances. As such, simply because the
                                          27   undersigned’s standing order explicitly limits Rule 30(b)(6) depositions by topic does not
                                          28


                                                                                                 2
                                           1   mean that the undersigned would not further limit depositions by the total number of hours as
                                           2   well.
                                           3              Finjan attempts to sidestep Juniper’s concern by arguing that Juniper assumes that each
                                           4   witness will be designated on a single topic and deposed for less than three and a half hours.
                                           5   But, according to Finjan, Juniper has already designated multiple topics for one of its
                                           6   employee witness, thereby giving Finjan seven hours to depose that employee both in his
                                           7   personal capacity and on five 30(b)(6) topics (id. at 2–3). Finjan thus contends that Juniper has
                                           8   “consolidated half of the topics permitted” under the standing order “into a single deposition,
                                           9   which, in turn, will likely cut into” that witness’s time in his personal capacity (id. at 3). Finjan
                                          10   further asserts that Juniper’s interpretation “is ripe for abuse” inasmuch as it could incentivize
For the Northern District of California




                                          11   a party to put “numerous people on their initial disclosures, thereby requiring the other party to
    United States District Court




                                          12   depose them as fact witness, there will be no depositions left over for 30(b)(6) witnesses”
                                          13   (ibid.).
                                          14              In light of Juniper’s real concern, however, Finjan’s opposing concerns are outweighed
                                          15   here. (This is, of course, without prejudice to whether such abuse by Juniper does in fact
                                          16   occur.) Accordingly, for clarity, both sides shall each be limited to 70 HOURS total for all
                                          17   depositions, including Rule 30(b)(6) witnesses and all other witnesses, in the instant action.
                                          18   That is, all depositions shall count towards the 70-hour limit. The 10-deposition limit under
                                          19   Rule 30 is hereby suspended in favor of the total 70-hour limit.
                                          20                                     *                *                 *
                                          21              Finjan filed an administrative motion to file under seal portions of its response and
                                          22   exhibit attached thereto to the underlying motion pursuant to Juniper’s confidentiality
                                          23   designation (Dkt. No. 555). No supporting declaration by Juniper, however, has been filed.
                                          24   Accordingly, Finjan’s motion to file under seal is DENIED. Finjan shall publicly refile the
                                          25   relevant documents by JULY 5.
                                          26
                                                          IT IS SO ORDERED.
                                          27
                                               Dated: July 2, 2019.
                                          28                                                           WILLIAM ALSUP
                                                                                                       UNITED STATES DISTRICT JUDGE

                                                                                                   3
